          Case 2:20-cv-06273-JAK-SK Document 8 Filed 08/10/20 Page 1 of 1 Page ID #:25




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
BANYAN RISK GROUP, LLC                                            CASE NUMBER

                                                                                  CV 20-06273 DDP (SKx)
                                                   PLAINTIFF(S)
                            v.
SPOTLIGHT OPERATIONS, LLC, ET AL.
                                                                             ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      August 10, 2020
      Date                                                  United
                                                            U i d States
                                                                   S     District
                                                                         Di i Judge
                                                                                  J d



                                        NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge John A. Kronstadt                      for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials      JAK            after the case
number in place of the initials of the prior judge so that the case number will read 2:20-cv-6273 JAK(SKx) .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
